Citation Nr: 1234847	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-04 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right wrist disorder.

5.  Entitlement to service connection for a skin disorder of the hand.

6.  Entitlement to service connection for a bilateral knee disorder.

7.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to November 2006.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

Review of the Veteran's service treatment records reveals a diagnosis of hypertension in service.  As such, the issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.

The issues of entitlement to service connection for a low back disorder, bilateral hearing loss, a bilateral knee disorder, and a right ankle disorder are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In June 2012, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of the issues of entitlement to service connection for a right wrist disorder and a skin disorder of the hand.

2.  The competent and credible evidence of record shows that the Veteran's current tinnitus is related to his active military service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for a right wrist disorder and a skin disorder of the hand have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

By an August 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a right wrist disorder and a skin disorder of the hand.  In September 2008, the Veteran filed a timely notice of disagreement, and in January 2010, he perfected his appeal.

However, at a June 2012 hearing before the Board, the Veteran withdrew his appeal regarding these issues.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the appeal regarding these issues and it is dismissed.

Claims on Appeal

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  With respect to the claim of service connection for tinnitus, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Accordingly, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, in these claims, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").

The medical evidence of record shows current complaints of tinnitus.  While there is no medical history of tinnitus, as noted above, tinnitus is subjective.  The Veteran's statements are competent evidence to identify tinnitus and therefore, his observations of symptomatology that he currently has tinnitus are competent evidence.  See Barr, 21 Vet. App. at 307; see also Jandreau, 492 F.3d at 1377 (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In that respect, the Veteran's testimony is also competent evidence of what he observed with regard to the symptoms of ringing in the ears since his deployment in Afghanistan.

Service connection for tinnitus has been denied based on an August 2008 VA addendum.  On a July 2008 VA audiology examination, the Veteran reported experiencing periodic daily ringing tinnitus in both ears that was most noticeable at night.  In the August 2008 addendum, a different physician gave a negative opinion that "it is less likely than not that the Veteran's periodic tinnitus is related to military noise exposure.  He has normal [(hearing)] thresholds [(in)] the test range and period tinnitus is a common experience."  

However, through various written statements and at the June 2012 Board hearing before the Board, the Veteran reported that he first noticed ringing in the ears when he was exposed to loud noise from mortars and Howitzers in Afghanistan.  He related that his military occupation specialty (MOS) in the Army was artillery and that he was trained on the 105mm Howitzer.  During his first deployment to Afghanistan he was a member of a four man 120mm mortar team and served as a gunner to load the rounds into the mortar hanging it in the tube before being told to release it to be fired.  He recalled many times that he was unable to get his fingers in his ears in an effort to block the sound causing his head to be rattled and ears to ring for days.  He described that during this time, he noticed that there was ringing in his ears very noticeable for a few days after being exposed to rounds of mortar firing, but then would continue on and off, and the intensity would lessen, however, he would notice the ringing still being present at night when it was quiet.  He further stated that it was not until half way through his first deployment that he was actually issued earplugs but being in combat situations did not allow the convenience of knowing when he needed to use the earplugs.

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions of section 1154(b) apply only to the second material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

As such, in this case, the lack of notion in the official record contemporaneous with the alleged acoustic trauma is not fatal to the Veteran's claim, as the Veteran served in combat, and, as will be discussed below, such an incident is consistent with the Veteran's military service.  38 U.S.C.A. § 1154(b) (West 2002).  

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board concludes that the Veteran currently has tinnitus which was incurred during his active military service.  In reaching this conclusion, the Board finds the Veteran's lay testimony regarding his acoustic trauma in service and observable symptoms to be competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, with regard to the Veteran's reported extensive noise exposure from firing mortars while serving in Afghanistan, as well as during combat situations, Mr. E.F.'s June 2012 statement corroborates the circumstances of military noise exposure while serving as a gunner in an artillery unit and on fire missions and emergencies that did not allow sufficient time to use hearing protection.  Additionally, the Veteran's service personnel records show that his MOS was a cannon crewmember and that he served in Afghanistan and Iraq.  As such, the Board also finds the Veteran's contentions regarding his military noise exposure credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.).

Accordingly, the earlier onset of tinnitus is consistent with the extensive noise exposure during military service.  Therefore, the Board finds the Veteran's testimony as credible evidence that he noticed ringing in his ears while he was in service.  See Dalton, 21 Vet. App. at 38 (2007).  Accordingly, based on the totality of the evidence of record, the Board finds the lay testimony of record that his tinnitus symptoms began during military service is competent and credible as to when his tinnitus began.

While there is no medical evidence of record that supports when the Veteran's tinnitus began, lay statements alone may be considered competent evidence to make such a determination.  Charles, 16 Vet. App. at 374; see also 38 U.S.C.A. § 1154(b) (West 2002).  Accordingly, the competent and credible evidence of record shows that the Veteran has a current diagnosis of tinnitus that began in military service and therefore, service connection for tinnitus is warranted.


ORDER

The appeal as to the issue of entitlement to service connection for a right wrist disorder is dismissed.

The appeal as to the issue of entitlement service connection for a skin disorder of the hand is dismissed.

Service connection for tinnitus is granted.


REMAND

The Veteran is seeking service connection for a low back disorder, bilateral knee disorder, right ankle disorder and bilateral hearing loss.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Through various written statements and his testimony at the June 2012 Board hearing, the Veteran contends that he injured his low back, knees, and right ankle on numerous occasions in service, and continued to experience pain ever since that time.  Concerning the low back, the Veteran reported that he was required to wear heavy combat gear, to include Kevlar, Flak vest, and load bearing vest, and carry weapons and other equipments for long periods of time during his training and deployment.  He testified at the June 2012 Board hearing that he had two injuries to the back in the first year that he was deployed in Iraq and he continued to have nagging pain after separation.  Concerning the knees, the Veteran contends that he maintained a high level of physical fitness in service, which included running up to five times a week about five to six miles at a time.  While in Afghanistan, he served on missions out in the mountains, and on one particular occasion he injured his knees during a rocket attack.  However, he had to man the mortar to return fire and there was no time allowed to sit or seek any medical attention.  Concerning his right ankle, he recalled that he severely rolled his right ankle during a 20K road march during his first deployment to Afghanistan.  He stated that while he rolled and sprained his ankles many other times, this was the first time his right ankle had continually caused him pain and problems with swelling after being on his feet for an extended amount of time.  

The Veteran was afforded VA spine and joints examinations in May 2008 in conjunction with the claims on appeal.  However, the Board finds the VA examinations not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  It is well established that a thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); 38 C.F.R. § 4.1.  However, the May 2008 VA examinations were not based upon a review of the Veteran's claims file, as the examiners indicated that the claims file was not available for review.  Moreover, although the VA examinations revealed diagnoses of residuals of sprain injuries of the bilateral knees and right ankle, as well as residuals of low back strain with degenerative joint disease, the examiner failed to provide a medical opinion regarding the etiology of these disorders.

Additionally, the Veteran reported that he received treatments for his low back and ankles at VA.  He stated that he received treatments for his low back on two separate occasions because he could not support his weight and that he was prescribed medication.  He also stated that he went to VA Medical Center in Danville, Illinois to seek treatment for pain and swelling in the ankles.  However, no records relating to these conditions are included in the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before VA, even where they are not actually before the adjudicating body).

With respect to the Veteran's claim of service connection for bilateral hearing loss, the Veteran testified during his June 2012 Board hearing that he was provided with two different hearing tests by prospective and current employers and the test results showed hearing loss in his right ear in the higher frequencies.  However, these records have not yet been associated with the claims file.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Therefore, all relevant records relating to the Veteran's hearing tests must be obtained and associated with the claims file before the Board can proceed with the appeal.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his low back, bilateral knee and right ankle disorders, and bilateral hearing loss.  The RO must then obtain copies of the related medical records that are not already in the claims file, specifically to include the hearing test results from the Veteran's prospective and current employers that were identified by the Veteran during his June 2012 Board hearing.  Regardless of the Veteran's response, the RO must obtain all VA medical records from VAMC in Danville, Illinois.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, a VA examination must be conducted by an appropriate VA examiner other than the August 2008 VA examiner to determine the etiology of any current hearing loss found.  The claims file and all records on Virtual VA, as well as this remand, must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records, if any, that are reviewed.   All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of pure tone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the pure tone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any degree of bilateral hearing loss is related to his period of military service, or to any incident therein, to include as due to extensive inservice noise exposure.  In rendering the opinion, the VA examiner must consider and specifically address the Veteran's statements regarding his inservice exposure to noise from mortar and artillery fire, as well as symptoms of decrease in hearing acuity that the Veteran noticed shortly after his separation from military service.

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.  

2.  Thereafter, the RO must obtain supplemental medical opinions, from the VA examiners who conducted the May 2008 examinations, if available, to determine the etiology of the Veteran's current low back, bilateral knee and right ankle disorder.  If the May 2008 VA examiners are not available, then the record must be reviewed by another appropriate VA examiner.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records reviewed.  Following a review of the pre-service, service, and post-service medical records, and the Veteran's lay statements, the examiner must state whether any currently diagnosed low back, bilateral knee or right ankle disorder is related to the Veteran's military service.  In rendering this opinion, the examiner must consider the lay statements of record regarding the alleged injuries to the Veteran's low back, knees and right ankle and any relevant symptomatology since military service as reported by the Veteran.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The reports must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


